Title: To John Adams from Oliver Wolcott, Jr., 7 September 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir.
Grays Gardens Sept. 7th. 1797

I arrived here on Sunday evening, to which place the Treasury offices had been removed. The state of the City is much more unpleasant than I expected to find it; business is nearly suspended; about fifteen hundred houses are entirely deserted, and more than half of the people have left the City—The mortality has not & I believe will not be great, as the danger of contagion will be generally avoided, by retiring into the Country; though I think that there is no ground to expect that the disorder will be extirpated before the return of frosty weather.
I have taken such measures for securing the Revenue as circumstances rendered necessary, & expect to be able to accomplish the objects of the Law, without incurring much extra expence or any considerable deviation from prescribed forms.
Doct. Way the Treasurer of the Mint has died of the fever;—by this event the publick have lost a valuable officer, & the city a most judicious physician, and amiable man.
Mr. James F. Armstrong of Trenton is desirous of the appointment, and was I believe encouraged to expect something of the kind by my predecessor on a former occasion—Mr. Armstrong is new or has lately been the Prysbeterian Minister at Trenton, and is a gentleman of good abilities & character, of his fitness for the office, I have no personal knowledge;—Mr. Jonathan Williams has also mentioned his wishes for the office. While I mention their applications, I do not wish to be considered as recommending them, the appointment being by usage considered as incidental to the Department of State.
I have been informed that after my departure for Connecticut, the Presidents Secretary enquired at the office, for the names of the Candidates to succeed Mr. Leo. Jarvis—No persons have been named to me except Mr. John Call & Mr. Boreland—Of their qualifications, I am no judge & the Presidents means of obtaining information are so much superior to what I possess as to render any observations of mine unnecessary.—I am however of opinion that a speedy appointment is desireable & expedient—& that a resignation by Mr. Jarvis, ought not on the scorn of precedent or principle to be permitted.
Mr. Hort who was appointed to be Naval Officer for the District of Charleston, has declined in respectful terms, owing to the state of his family concerns—Francis Mulligan & Matthew Haden have been recommended—The first is now a Collector of the Excise duties, & the second was Deputy to Mr. Holmes, I doubt whether either are proper Candidates. It is however my duty to mention their names;—in the mean time I will make further enquiries.
Mr. James Seagrove Collector for St. Marys in Georgia has resigned & recommends Wm. Mowbray as his Successor;—As special difficulties occur in making appointments in Georgia, I shall take care to possess the President with all the information which can be obtained.
I enclose a Letter from Mr. Gateword, soliciting to be appointed Collector of Norfolk when a vacancy occurs.—Though an honest man, he wants both ability & industry, & is in my opinion unfit for the Office.
I shall consider it to be my duty to apprise the President of every material occurrence, and in the mean time am with sentiments of perfect respect, & attachment, Dr. Sir, your obedt. servt.

Oliv Wolcott